DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
	The terminal disclaimer filed on 08/04/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US Patent No. 10,285,589 has been reviewed and accepted. The terminal disclaimer has been recorded.
	
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Kalinsky on 08/04/2021.
AMENDMENTS TO THE CLAIMS:
Claim 1. A method of capturing a fundus image, the method comprising:
obtaining an image;
applying a mask to the image to generate a masked image;
identifying a fundus in the masked image;
displaying the masked image on a display device to a user; and
target guide marks as guide information on the masked image being displayed on the display device prior to capture of the fundus image to assist the user to use the guide information in capturing of the fundus image.

	Claim 11. An apparatus for producing a fundus image, the apparatus comprising:
a processor;
an image capture device for capturing images; and
a non-transitory computer readable storage device storing software instructions that, when executed by the processor, cause the apparatus to:
obtain an image from the image capture device;
apply a mask to the image to generate a masked image;
identify a fundus in the masked image;
display the masked image on a display device to a user;
provide target guide marks as guide information on the masked image on the display device prior to capture of the fundus image; and
allow the user to use the guide information to assist the user to use the guide information in capture of the fundus image.

Allowable Subject Matter
	Claims 1-9 and 11-20 are allowed over prior art made of record, examiner and applicant’s amendment and for the reasons cited in the remarks filed on 05/03/2021.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 
	Claim 1 relates to displaying a masked image on a display device to a user; and providing target guide marks as guide information on the masked image being displayed on the display device prior to capture of the fundus image to assist the user to use the guide information in capturing of the fundus image.
	Claim 11 relates to displaying a masked image on a display device to a user; provide target guide marks as guide information on the masked image on the display device prior to capture of the fundus image; and allow the user to use the guide information to assist the user to use the guide information in capture of the fundus image.
	Claims 2-9 and 12-20, which depend from either claim 1 or 11, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
August 5, 2021